Citation Nr: 1505821	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was most recently before the Board in December 2009, when it was remanded for further development.

The Veteran testified before the undersigned at a hearing in May 2006.  A transcript of the hearing is in the Veteran's electronic claims file.  

The issue of clear and unmistakable error in a July 1981 rating decision has been raised by a November 2005 statement from the Veteran's representative, but it has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran was treated for back pain in service following a December 1978 automobile accident, and there is evidence of a continuity of back pain since service, as well as evidence of a nexus between the Veteran's current lower back disability and the post-service symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For certain chronic diseases, such as arthritis, the second and third elements of service connection can be established by showing a continuity of symptomatology since service.  38 U.S.C.A. § 1101 (West 2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

A February 2012 VA examiner reported the Veteran has lumbar spondylosis with multilevel disc bulges and moderate to severe facet osteoarthritis of the lumbar spine.  Therefore, the Veteran has a currently diagnosed lower back disability that constitutes a chronic disease as defined in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).

The record also establishes a continuity of symptomatology for the Veteran's lower back disability.  During the May 2006 hearing, the Veteran testified he has experienced lower back pain since an in-service automobile accident in December 1978.  The Veteran further testified he sought treatment for lower back pain from his private physician, T. J., M.D., throughout the 1980s, and was eventually treated for lower back pain by other private physicians after two automobile accidents in the late 1990s.  

Notations in the Veteran's service treatment records confirm in-service treatment for back pain after an automobile accident in December 1978.  Therefore, his condition was noted in service.  The Veteran's private treatment records also corroborate his testimony that he sought treatment for lower back pain from T.J., M.D., in the 1980s.  While the records prior to 1989 are unavailable, an August 1989 radiology consultation report noted significant degenerative changes in the Veteran's lumbar spine, and subsequent notations in the Veteran's private treatment records indicate his lower back pain had been persisting for several years.

The Board acknowledges that February 2012 and December 2007 VA examiners concluded that the Veteran's lower back disability was less likely than not incurred in service or caused by an in-service injury, event, or illness.  Both examiners indicated the Veteran's lower back disability was more likely the result of post-service automobile accidents in December 1998 and July 1999.  Both examiners; however, failed to consider the Veteran's credible statements regarding the continuity of his lower back pain since service, as well as his documented post-service treatment for lower back pain prior to the December 1998 and July 1999 accidents.  

Furthermore, the Veteran's private physician, T. J., M.D., indicated the Veteran's lower back disability was the result of injuries from the December 1978 automobile accident.  In a June 2006 letter, T.J., M.D., noted the Veteran had suffered from lower back pain since his separation from service because he did not receive proper treatment after the December 1978 accident because no x-rays were taken.  

The medical evidence regarding the nexus between the Veteran's current disability and his post-service symptomatology is in at least relative equipoise, requiring reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 3.102 (2014).  Accordingly, entitlement to service connection for a lower back disability is warranted.  


ORDER

Entitlement to service connection for a lower back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


